HIGGINS, Justice.
The offense here involved was committed on October 2, 1971. The indictment was found on October 25, 1971. The trial was concluded, the verdict was returned, and the judgment was pronounced on July 25, 1972. Defense counsel, during the course of the trial, entered timely objections and exceptions to the failure of the court to grant defense counsel’s motions to dismiss at the conclusion of the State’s evidence and again at *577the conclusion of all the evidence. Counsel likewise entered objection to the court’s failure to charge the jury that, in the event of a finding of guilt, it had the right to recommend that the punishment be imprisonment for life in the State’s prison.
By brief, defense counsel listed the assignments above indicated, and presented them for examination and consideration by the court. The brief, however, states: “Counsel for the Defendant Appellant has carefully searched the record proper and has carefully considered all of the Exceptions and Assignments of Error as well as all proceedings in the trial of this capital case. Counsel is frank to admit that after a careful examination of the entire record, including, but not limited to, the charge of the court, he is unable to find any error prejudicial to the defendant.”
The record of the trial fully justifies the defense counsel’s statement that prejudicial error is not disclosed by the record. Judge Exum’s rulings and his charge clearly disclose that the court, at great pains, has seen to it that the defendant’s rights were protected throughout the trial. The evidence of guilt required its resolution by the fact finding body. The jury, under proper instructions, resolved the issue of guilt against the defendant. In the trial and judgment, we find
No error.